Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shontayne Dwayne Pittman appeals the district court’s orders denying his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2006), in which he sought the benefit of Amendments 505 and 706 of the U.S. Sentencing Guidelines, and denying his motion for reconsideration. We have reviewed the record and find no reversible error.* Accordingly, we affirm for the reasons stated by the district court. United States v. Pittman, No. 4:97-cr-00005-F-9 (E.D.N.C. Oct. 2, 2008 & Nov. 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We note that Amendment 505 became effective prior to Pittman’s initial sentencing in 1997. That Amendment therefore factored into Pittman’s original guideline calculation, and his claim that he is entitled to the benefit of that Amendment is moot.